Citation Nr: 1724252	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  06-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a substance abuse disorder as secondary to depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2003. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

The Board remanded the claim in January 2015 and May 2016 for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDING OF FACT

 The Veteran's substance abuse disorder was not caused or aggravated by her service-connected depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for a substance abuse disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis

The Veteran claims entitlement to service connection for a substance abuse disorder.

The Board notes that service connection cannot be granted for a disability that is the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301.  However, alcohol abuse and drug abuse that is a secondary result of an organic disease or disability is not considered willful misconduct.  38 C.F.R. §§ 3.301 (c) (2), 3.301(c)(3).   Here, the Veteran is service connected for depressive disorder. 

As noted above, the first element of service connection requires medical evidence of a present disability.  The record indicates that the Veteran has a current diagnosis of a substance abuse that is in remission.  See August 2008 VA Mental Health Treatment Note; September 2016 VA Examination Report.  The issue that remains disputed is whether the Veteran's substance abuse was caused or aggravated by her service-connected depressive disorder.

The Veteran was afforded a VA examination in September 2016.  During the examination the Veteran reported abusing alcohol beginning at age 12 and also reported using amphetamines when she was 15 years old.  She also reported substance abuse while in service but reported that she stopped abusing substances in 2010 after completion of a drug rehabilitation program.  

The examiner opined that the Veteran's substance abuse disorder was not caused by her service-connected depressive disorder.  The examiner reasoned that the Veteran has a significant psychiatric history and treatment beginning at age 12 for depressed mood and substance abuse disorders.  The examiner further reasoned that substance use disorders are not cause by or a result of any diagnosed psychiatric disorders.  With regard to the Veteran's assertion that she used alcohol to self-medicate for depression, the examiner indicated that depression does not and cannot cause a willful act.  As drinking alcohol is a willful act, substance use disorders are not caused by or the result of depression.  

With respect to aggravation the examiner indicated that substance abuse disorders are not aggravated by diagnosed psychiatric disorders.  The examiner further stated that it is likely that the Veteran's substance use disorder aggravate her psychiatric disorders. 

In February 2017, the Board requested an additional medical expert opinion to determine whether the Veteran's substance abuse was caused or aggravated by her service-connected depressive disorder.  In a May 2017 medical opinion, the examiner opined that the Veteran's substance abuse disorder is not caused by or a result of her service connected depressive disorder.  The examiner reasoned that substance abuse disorders, and in particular alcohol abuse disorders have a strong genetic loading in terms of etiology and also personality traits can contribute to abuse of substances.  The examiner further stated, 

Per the DSM-5 alcohol use disorders runs in families, with 40%-60% of the variance of risk explained by genetic influences.  A three-fourfold increase in risk has been observed in children of individuals with alcohol use disorder, even when these children were given up for adoption at birth and raised by parents who were not alcohol users.  The Veteran reported that her mother abused drugs and alcohol and that she started during her adolescence.  There is nothing in her military experience found that could be established as an aggravating factor of her pre-existing substance abuse.  The self-medication hypothesis is widely overused and misused and is a detriment to those who need to take responsibility for their behavior.  Genetic and personal factors are much more likely to be risk factors for substance abuse.      

The examiner further noted that the Veteran has a diagnosis of borderline personality disorder.  The examiner indicated that individuals with this disorder have an increased risk for substance abuse disorders. 

The Board finds the VA examiners opinions highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   The opinions were based on examinations and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained her service treatment records and post-service medical evidence and sited to the medical authorities she relied upon in giving her opinion.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

The Board has considered the Veteran's lay statements regarding the impact of her depression on her substance abuse.  However, the Board finds that any determination as to the cause of a drug abuse disorder and the impact of a psychiatric diagnosis on its severity is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977   (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer an etiology opinion regarding her substance abuse disorder as she does not possess the requisite specialized knowledge.  Therefore, the Veteran is not competent to offer a medical opinion in this regard.  Thus, the Board finds that the September 2016 VA examiner's and May 2017 medical expert opinions more probative.  Therefore, service connection for a substance abuse disorder is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a substance abuse disorder secondary to depressive disorder, not otherwise specified (NOS) is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


